Title: To Benjamin Franklin from William Gardner and Joseph Bailey, 21 March 1779
From: Gardner, William,Bailey, Joseph
To: Franklin, Benjamin



Bayone march the 21 1779
Sur I make bold of being an american prisoner I make to present this humble pretition to your honour hopeing that your honour Will Lend a lissening Ear to my Calamity As I am Now In a lonesome prisoner Being Captivated by a french privateere In an English Bottom And to Let you know further my Name Is William Gardner Born upon the Iseland of Nantucket Sailed from there for South Carolina and from there In a briggenteene bound for Bourdox belonging to may & Crips Consind to one mr Rainbo In Bourdox But unhappily falling In With the kings ship the mars Wass taken on the Ninetenth of october 1777 Jest In Sight of Cape finister Carried Into porthmouth and Condemd I was mate of the said vessel and Not haveing arms wass forsd on bord a man of War Where I continued until Last march When one meader An american Liveing In London hove a partision to the Lords of Admiralty for myselfe and six prisoners more for to Goe In the Whale feshery Whitch being Granted we proseaded and fisht In the mouth of the streights of Gebralter and A soone as we ha Got money for our support We mad an atempt to Git Into the Spanish Lines but unfortunately my self and one more Wass taken up and sent back to England In Ions When the above Capt John meader heard of hove In another protion and Could be Got Clear under No other head but to prosead In the fishery again they or to be kept as there own subiects as being once protected by the English flag We Now Came out agien and are taken and Imprisond hear the other man that Is hear In the same Condition With my selfe Is Joseph bailey there Likewise Is one Joseph tailer belongin to philadelphia taken In anther vessel I therefore Desire your honor Will Doe your Indeavour to take us out of prison and Convey us Where we may Git on bord of Some Continental vessel or merchant vessel so as to Goe to our one Country once more Whitch I make no Doupt but your honour Can Doe as Never being In arms against the Country I shall send you a tru Coppy of my Discharge on the tother side the paper So I shall Conclude hopeing that your honour Will Doe me all the service In your power And Deliver me out of this Lonesome prison As soone posible I shall Ever hold my selfe Your humble servant
William GardnerJoseph Bailey


A tru Coppy of my Discharge
These are to sertify the prinsible officers and Commsoners of his maiestyes Navy that William Gard an american prisoner on board of His maiestyes Ship Lenox Was this Day Dischargd and set free Be order of their Lords Commisoners of the Admiralty Given under my hand on bord the Lenox at Spithead 20th January 1779
Thomas Walton Lieute.

 
Addressed: His Excellency—Franklin / for the United States of / America & / residing at / Paris
